Citation Nr: 1216554	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction, to include extra schedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 until his retirement from active duty in June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claims were remanded by the Board in October 2011 in order that the Veteran could be provided a hearing before a Veterans Law Judge.

In February 2012 the Veteran submitted a waiver of RO review of the evidence he has submitted since the April 2011 supplemental statement of the case.

The issue of entitlement to a compensable initial rating for chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has Level II hearing loss in the right ear and Level I hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

The Board notes that on VA audiological examination in April 2011 the audiologist did not review the Veteran's claims file.  The Board notes that the lack of claims file review results in no prejudice to the Veteran in determining the Veteran's appropriate disability rating for hearing loss.  The evaluation for hearing loss disability by VA is based on controlled audiological testing and is derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the April 2011 VA audiological report is fully adequate for evaluating the Veteran's hearing loss disability for VA rating purposes.  The Board further notes that the April 2011 VA audiologist specifically stated in her examination report that she did not need to review the claims file to evaluate the Veteran.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and the Veteran has been provided VA audiological examinations.  The Veteran has submitted private medical records in support of his claim.  He has provided testimony at two hearings.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The November 2006 rating decision on appeal granted service connection for bilateral hearing loss.  The RO assigned a noncompensable initial rating effective from July 2006.  The Veteran testified in February 2012 that the Air Force issued him a hearing aid for his right ear.  He asserted that if his hearing was bad enough to require a hearing aid, he should be assigned a compensable rating.  He testified at his hearings that because of his hearing loss he was unable to work at a much higher paying job than his current job.   

An April 2006 audiometric evaluation for VA purposes revealed right ear puretone thresholds, in decibels, of 35, 30, 35, 35, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, with a puretone threshold four frequency average of 36 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 30, 35, 35, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, with a puretone threshold four frequency average of 30 decibels.  Speech recognition ability was 92 percent on the right and 96 percent on the left.  The diagnoses included bilateral sensorineural hearing loss.

The Veteran was provided another VA audiometric evaluation in April 2011.  Testing revealed right ear puretone thresholds, in decibels, of 55, 45, 35, 40, and 60 at 500, 1000, 2000, 3000, and 4000 Hertz , respectively, with a puretone threshold four frequency average of 45 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 20, 25, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 25 decibels.  Speech recognition ability was 84 percent in the right ear and 96 percent in the left ear. 

The Veteran submitted an April 2011 audiometric report from Auburn University.  This report revealed that the Veteran had a puretone threshold four frequency average of 46 decibels in the right ear and of 39 decibels in the left ear.  Word recognition scores using a recorded male voice presentation of Maryland CNC word lists revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.

The Auburn University audiology report noted that based on clinical observation the Veteran's speech, language, and cognitive function appeared to be within normal limits.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  In this case, the Veteran's hearing loss does not meet these criteria and the Veteran's disability cannot be evaluated under the alternative rating scheme.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The April 2011 VA audiological examination report shows the greatest degree of hearing loss disability.  This report reveals that the Veteran had a puretone threshold average of 45 decibels in the right ear and 25 decibels in the left ear.  He had right ear speech discrimination of 84 percent and left ear speech discrimination of 96 percent.  Using Table VI, these findings are equivalent to Level II hearing loss in the right ear and Level I hearing loss in the left ear.

Considering Table VII, when there is Level II hearing loss in one ear and Level I hearing loss in the other ear a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87(a), Code 6100.  Accordingly the Veteran is not entitled to a compensable rating for his hearing loss disability.

The other post service audiological examination reports indicate that the Veteran has Level I hearing in both ears and therefore also only meet the criteria for a noncompensable rating.

The Board notes that whether a hearing aid has been prescribed is not considered in the criteria for the rating of hearing loss.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  The record does not reflect that the Veteran has required any hospitalizations for his hearing loss or that such has markedly interfered with his employment or daily activities, beyond what is contemplated in the rating schedule.  The record reveals that he is fully employed.  Whether the Veteran might be able to make a higher salary if he had better hearing is not one of the criteria for the assignment of an extra-schedular evaluation.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As shown above, the disability picture for the Veteran's service-connected bilateral hearing loss has not met the criteria for a compensable rating at any time since the grant of service connection.  See Fenderson.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.


ORDER

An initial compensable evaluation for bilateral ear hearing loss is denied.


REMAND

The Veteran seeks an initial compensable rating for his service-connected chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction.  Under Diagnostic Code 6200 a 10 percent rating is for assignment when there is chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  On VA ENT examination in April 2011 the examiner noted that she had not reviewed the Veteran's claims file.  Because the rating criteria are based on the presence of ongoing symptoms, the Board finds that the April 2011 VA ENT examination, made without review of the claims file, is inadequate.  The Veteran must be provided a new ENT examination which includes review of the claims file.

The Veteran asserts that his chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction greatly affects his quality of life and his employability.  He reports that he is unable to fly due to his ear disability.  He reports that even travel by car can cause him significant pain if driving results in changes of altitude.  The Veteran asserts that he is entitled to a compensable rating for his chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction on an extraschedular basis.  The RO should consider whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA and TRICARE records dated from February 2011 to present.

2.  When the above action has been accomplished, afford the Veteran a VA ENT examination to accurately determine the nature and severity of his service-connected chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted

The examiner should state whether the Veteran has suppuration or aural polyps.  

The examiner should comment on whether the residual mastoid air cells on the right that are opacified with soft tissue, shown by a July 2008 CT scan, result in any disability symptoms. 

The examiner should describe the functional impairment caused by the Veteran's service-connected chronic otitis media status post cholesteatoma excision, bilateral eustachian tube dysfunction, and the effect of that impairment on the Veteran's ability to perform physical and sedentary activities of employment.  

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  Provide the Veteran and his representative a supplemental statement of the case (SSOC) showing consideration of all evidence received since the April 2011 SSOC.  The RO should consider whether referral for an extraschedular rating is warranted and provide a rationale in the SSOC if the RO determines that referral for an extraschedular rating is not warranted.  Provide the Veteran and his representative an appropriate period within which to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


